J-S25019-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHAYNA MONET SHARPER                       :
                                               :
                       Appellant               :   No. 1871 MDA 2019

        Appeal from the Judgment of Sentence Entered October 9, 2019
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-SA-0000308-2019

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHAYNA MONET SHARPER                       :
                                               :
                       Appellant               :   No. 1872 MDA 2019

        Appeal from the Judgment of Sentence Entered October 9, 2019
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-SA-0000307-2019


BEFORE: LAZARUS, J., DUBOW, J., and KING, J.

MEMORANDUM BY DUBOW, J.:                                  FILED JUNE 16, 2020

        In these consolidated appeals, Appellant, Shayna Monet Sharper,

appeals from the October 9, 2019 Judgments of Sentence entered in the

Luzerne County Court of Common Pleas following her convictions of Disorderly

Conduct and Harassment.1             Appellant challenges the sufficiency of the

____________________________________________


1   18 Pa.C.S. §§ 5503(a)(1) and 2709(a)(3), respectively.
J-S25019-20



evidence presented at her bench trial in support of her convictions.       After

careful review, we affirm.

       Sometime between 11:00 and 11:30 on the morning of April 5, 2019,

Appellant arrived at her daughter’s school to speak with Ms. Ann Marie

Mantione, the school’s principal.2 School staff let Appellant into the building,3

whereupon Ms. Mantione’s secretary, Melissa Grenewicz, indicated to Ms.

Mantione that Appellant was behaving “out of control.” N.T., 10/9/19, at 14.

Ms. Mantione, who was in a meeting in an adjacent room, could hear Appellant

screaming in the school office. Id. She opened the school office door to find

Appellant causing “chaos” in the office. Id.

       School Resource Officer John VanWhy responded to the “chaos.” Based

on the information provided to him by “several witnesses,” he issued a citation

to Appellant for Disorderly Conduct.

       After Appellant received her citation, school district staff, including

Acting Superintendent Dr. Terry Schnee, instructed Appellant not to have any

contact with Ms. Mantione or the school district until the pending Disorderly

Conduct citation had been resolved through the magisterial court process.
____________________________________________


2 Just prior to her arrival, Ms. Mantione had called Appellant to inform her that
Appellant’s daughter had been the victim of an assault at school. Appellant
responded to this news by becoming angry and yelling ceaselessly. The call
ended when Ms. Mantione hung up the phone because Appellant would not
stop screaming at her.

3 The school keeps its doors locked during the school day. Visitors who wish
to enter the school must ring a bell, identify themselves, and provide a reason
for their visit. School employees grant access to the interior of the school by
unlocking the doors and “buzzing” approved visitors in.

                                           -2-
J-S25019-20



       Notwithstanding, Appellant continued to call the school requesting a

meeting with Ms. Mantione, ostensibly to discuss Appellant’s daughter’s

academic problems. On April 16, 2019, Ms. Mantione asked substitute school

secretary Karen Bosek to contact Appellant with two possible dates for a

meeting.      Instead of selecting a meeting date over the phone, however,

Appellant informed Ms. Bosek that she was coming to the school and would

not leave until she had a meeting date set.

       Appellant arrived at the school and Ms. Bosek permitted her to enter.4

Appellant was “already hot,” and was screaming. N.T. at 20. The school was

administering standardized tests that day and school staff was concerned that

Appellant’s    behavior    was    disrupting     the   quiet   and   calm   educational

environment needed for the students to complete the assessments.                   Ms.

Mantione, the school’s guidance counsellor Ms. Carla Myers, Officer VanWhy,

and a school and safety administrator ushered Appellant down a small hallway

and into a guidance office to minimize the disruption. Ms. Mantione described

Appellant as screaming, causing chaos, and gesticulating wildly. About eight

to ten minutes into this encounter, Appellant indicated to school staff that she

was video recording their meeting, to which Ms. Mantione objected.

       Appellant, accompanied by her daughter, left the school and, at

approximately 1:00 PM, visited Dr. Schnee at the superintendent’s office to

complain about Ms. Mantione and address academic concerns raised by
____________________________________________


4 Because Ms. Bosek was a substitute secretary, she was unaware that she
should not permit Appellant to enter.

                                           -3-
J-S25019-20



Appellant.   Dr. Schnee offered to be responsible for handling Appellant’s

academic counselling meetings outside of Appellant’s daughter’s school so

Appellant would not need to return there.      Dr. Schnee “strongly advised”

Appellant to avoid further contact with the school pending the outcome of

Appellant’s Disorderly Conduct hearing. Dr. Schnee contacted Ms. Mantione

shortly thereafter and then informed her that Appellant would not be returning

to the school.

      Later that day, at school dismissal time, however, Appellant did return

to the school. She parked her car in a parking lot across the street from the

school and then began approaching school staff members as they were leaving

school for the day. Some staff members returned to the school building in an

effort to avoid Appellant. Appellant crossed the street, approached the school,

and positioned herself in a location that forced school staff to pass by her

when they exited the building. Ms. Mantione called the police because she

knew that Dr. Schnee had told Appellant not to return to the school.       The

police then arrived and issued Appellant a citation for Harassment.

      On May 7, 2019, a magisterial district judge found Appellant guilty of

Disorderly Conduct and Harassment.       Appellant timely appealed and her

summary appeal trial commenced on October 9, 2019. The Commonwealth

presented evidence establishing the facts recounted above. Appellant testified

on her own behalf. N.T. at 45-64. In her testimony, she denied complaining

about her daughter’s refusal to retaliate against the student who pulled her

daughter’s hair.   She also denied ever raising her voice, and claimed that

                                     -4-
J-S25019-20



academic concerns motivated her contact with the school on the relevant

occasions. She testified that she had spoken in “a very calm tone” and was

“never once rowdy” or loud.

      With respect to the April 16, 2019 incident, Appellant claimed that she

went to school because the meeting dates offered to her were too close to the

end of the school year and because she wanted to meet with the guidance

counsellor about her academic concerns. She asserted that she spoke calmly

with the secretary in the school office—never loudly or rowdily.        Appellant

claimed   that   Ms.   Mantione   had    responded   to   Appellant’s   measured

expressions of concerns with accusations that Appellant was harassing her.

Appellant conceded that for three minutes she recorded the meeting with

school staff, but claimed that she had received their consent.

      Appellant explained that she returned to school later that afternoon

because she had the impression that she was not permitted to come to the

school and she felt like she had been “cut off” from it. She claimed to want

“something in writing” that stated that she was barred from entering the

school.   She reiterated that she never screamed or acted in another way

described by the Commonwealth’s witnesses.

      Following the close of trial, the court found Appellant guilty of both

charges and sentenced her to pay a $150 fine for each conviction. The trial




                                        -5-
J-S25019-20



court noted that, in contrast to the testimony of the Commonwealth’s

witnesses, Appellant’s testimony had “no credibility whatsoever.”5

        This timely appeal followed. Both Appellant and the trial court complied

with Pa.R.A.P. 1925.

        Appellant raises the following issues on appeal:

        1. Did the Commonwealth present sufficient evidence to prove,
        beyond a reasonable doubt, that [] Appellant possessed the
        requisite intent to establish that she committed the offense of
        Disorderly Conduct?

        2. Did the Commonwealth present sufficient evidence to prove,
        beyond a reasonable doubt, that [] Appellant possessed the
        requisite intent to establish that she committed the offense of
        Harassment?

Appellant’s Brief at 2.

        Both   of   Appellant’s     issues     challenge   the   sufficiency   of   the

Commonwealth’s evidence in support of her convictions.

        “A claim challenging the sufficiency of the evidence is a question of law.”

Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000). “We review

claims regarding the sufficiency of the evidence by considering whether,

viewing all the evidence admitted at trial in the light most favorable to the

verdict winner, there is sufficient evidence to enable the fact-finder to find

every element of the crime beyond a reasonable doubt.” Commonwealth v.

Miller, 172 A.3d 632, 640 (Pa. Super. 2017) (internal quotation marks and

citations omitted).       “Further, a conviction may be sustained wholly on

____________________________________________


5   Trial Ct. Op., 12/10/19, at 5 (unpaginated).

                                           -6-
J-S25019-20



circumstantial evidence, and the trier of fact—while passing on the credibility

of the witnesses and the weight of the evidence—is free to believe all, part, or

none of the evidence.” Id. “In conducting this review, the appellate court

may not weigh the evidence and substitute its judgment for the fact-finder.”

Id.

       Under Pennsylvania law, a defendant is guilty of Disorderly Conduct if,

“with intent to cause public inconvenience, annoyance[,] or alarm, or

recklessly causing a risk thereof” she “engages in fighting or threatening, or

in violent or tumultuous behavior.” 18 Pa.C.S. § 5503(a)(1).

       A person is guilty of the offense of Harassment if the Commonwealth

proves that “with intent to harass[,] or annoy[,] or alarm another” the person

engages in a course of conduct or repeatedly commits acts which serve no

legitimate purpose. 18 Pa.C.S. § 2709(a)(3).

       In her issues, Appellant purports to challenge the sufficiency of the

Commonwealth’s evidence that she possessed the requisite mens rea to

commit the offenses of Disorderly Conduct and Harassment.6 However, this

Court’s review of the Argument sections of her Brief indicate that Appellant

focused the arguments in support of those claims on assertions that the

Commonwealth failed to prove that she committed the acts outlined in the

respective statutes. See Appellant’s Brief at 12 (where appellant argues that:

(1) the Commonwealth did not prove that she “engaged in fighting with
____________________________________________


6 Appellant’s phrasing of her issues in her Pa.R.A.P. 1925(b) Statements was,
in substance, identical. See Rule 1925(b) Statements, 12/2/19, at ¶ 3(a).

                                           -7-
J-S25019-20



anyone” or “act[ed] in a reckless manner that could be considered fighting;”

and (2) that the evidence does not demonstrate that Appellant’s behavior was

criminal because her actions do “not fit within the definitions of fighting,

threatening, violent behavior, or tumultuous behavior”), 15-16 (where

Appellant argues that each of her visits to her daughter’s school was for a

legitimate purpose and not for the purpose of harassing, annoying, or

alarming anyone at the school and she concludes that absent proof of an

illegitimate purpose, her conviction cannot stand).

      Our Rules of Appellate Procedure provide, in relevant part, that “[n]o

question will be considered unless it is stated in the statement of questions

involved or is fairly suggested thereby.” Pa.R.A.P. 2116(a). Therefore, we

need not, and will not, consider any issue that an appellant has not included

in her statement of questions involved or that is not fairly suggested thereby.

See Graziani v. Randolph, 856 A.2d 1212, 1216 (Pa. Super. 2004)

(considering on appeal only the aspects of the appellant’s argument that

“clearly pertain”   to   each question   involved as    stated).     See also

Commonwealth v. Gibbs, 981 A.2d 274, 281 (Pa. Super. 2009) (reiterating

that in order to preserve a challenge to the sufficiency of the Commonwealth’s

evidence, an appellant must specifically identify each of the distinct statutory

elements she believes the Commonwealth failed to prove).

      Here, the issues raised by Appellant in her statement of questions

involved “clearly pertain” only to the Commonwealth’s lack of proof that she

possessed the requisite mens rea to commit the charged crimes. Arguments

                                     -8-
J-S25019-20



that the Commonwealth did not prove other elements of the charged offenses

are not “fairly suggested” by these claims.     Thus, we will only consider

Appellant’s arguments in support of the claims she actually raised in her

Statement of Questions Involved, and we decline to consider Appellant’s

arguments in support of claims she did not raise.

      Review of Appellant’s arguments, however, reveals that she has not

presented any discussion or citation to relevant authority pertaining to the

preserved claims, i.e., that the Commonwealth failed to adduce sufficient

evidence of her mens rea. See Pa.R.A.P. 2119(a) (requiring that an appellant

support each part of her argument with discussion and citation to relevant

authorities). Accordingly, we find those claims waived. See Commonwealth

v. Johnson, 985 A.2d 915, 925 (Pa. 2009) (explaining that an appellant

waives a claim on appeal where she fails to provide any discussion of it with

citation to relevant authority).




                                    -9-
J-S25019-20



       Judgment of Sentence affirmed.7




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/16/2020




____________________________________________


7 Even if Appellant had preserved her challenges to the sufficiency of the
evidence, we would conclude that, in light of the evidence underlying the facts
recounted above, her issues lack merit. The evidence demonstrated that
Appellant committed the offense of Disorderly Conduct when she appeared at
the school, and yelled, screamed, and disrupted staff members, which
continued even after they informed her that she was being disruptive and
attempted to calm her down. With respect to her Harassment conviction Dr.
Schnee’s testimony—that he had arranged for Appellant to meet with him
outside of her daughter’s school to discuss her academic concerns—
undermines her argument that she had a legitimate purpose for continuing to
visit the school. Thus, we would conclude no relief is due on either sufficiency
challenge.

                                          - 10 -